UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2015 Date of reporting period:	September 30, 2015 Item 1. Schedule of Investments: Putnam VT International Equity Fund The fund's portfolio 9/30/15 (Unaudited) COMMON STOCKS (98.9%) (a) Shares Value Australia (2.1%) Challenger, Ltd. 737,353 $3,706,993 Telstra Corp., Ltd. 625,613 2,469,757 Brazil (0.1%) FabFurnish GmbH (acquired 8/2/13, cost $8) (Private) (F) (RES) (NON) 6 5 Global Fashion Holding SA (acquired 8/2/13, cost $394,947) (Private) (F) (RES) (NON) 9,323 242,814 New Bigfoot Other Assets GmbH (acquired 8/2/13, cost $8) (Private) (F) (RES) (NON) 6 5 New Middle East Other Assets GmbH (acquired 8/2/13, cost $3) (Private) (F) (RES) (NON) 2 2 Canada (0.9%) Intact Financial Corp. 37,000 2,598,456 China (2.7%) China Mobile, Ltd. 182,000 2,172,187 Ctrip.com International, Ltd. ADR (NON) (S) 20,300 1,282,554 Skyworth Digital Holdings, Ltd. 3,036,000 2,072,297 Tencent Holdings, Ltd. 132,700 2,231,820 France (15.7%) Accor SA 77,694 3,637,067 Air Liquide SA 23,178 2,746,560 Airbus Group SE 70,801 4,205,296 Alcatel-Lucent (NON) 811,932 2,989,229 Gaztransport Et Technigaz SA 31,657 1,645,019 Natixis SA 476,570 2,633,144 Numericable-SFR (NON) 72,547 3,360,125 Sanofi 54,156 5,159,206 Societe Generale SA 66,272 2,964,482 Total SA 133,349 6,012,050 Valeo SA 17,707 2,397,893 Veolia Environnement SA 319,176 7,314,346 Germany (3.8%) Henkel AG & Co. KGaA (Preference) 40,902 4,202,511 RIB Software AG 49,920 784,469 Siemens AG 43,201 3,859,717 Zalando SE (NON) 66,038 2,187,284 Hong Kong (0.5%) WH Group, Ltd. 144A (NON) 3,140,000 1,564,200 India (1.6%) Axis Bank, Ltd. 240,054 1,819,158 Bharti Infratel, Ltd. 294,542 1,595,931 Tata Motors, Ltd. (NON) 267,460 1,220,724 Ireland (4.2%) Bank of Ireland (NON) 8,611,061 3,352,265 Kerry Group PLC Class A 47,118 3,543,130 Permanent TSB Group Holdings PLC (NON) 432,918 2,301,832 Smurfit Kappa Group PLC 103,570 2,784,317 Italy (2.6%) Luxottica Group SpA 46,213 3,212,459 Telecom Italia SpA RSP 4,034,339 4,140,213 Japan (21.6%) Astellas Pharma, Inc. 254,500 3,303,940 Daikin Industries, Ltd. 47,600 2,676,338 Electric Power Development Co., Ltd. 85,400 2,619,679 Japan Airlines Co., Ltd. 79,800 2,817,128 Japan Tobacco, Inc. 145,700 4,532,410 JTEKT Corp 203,600 2,856,935 Kao Corp. 61,600 2,798,691 KDDI Corp. 169,000 3,784,642 LIXIL Group Corp. 134,800 2,741,574 Mitsubishi Corp. 186,400 3,064,664 Nintendo Co., Ltd. 22,700 3,834,978 Panasonic Corp. 337,400 3,425,307 Shinsei Bank, Ltd. 1,083,000 2,237,055 Sumitomo Mitsui Financial Group, Inc. 161,100 6,132,673 Tokyo Gas Co., Ltd. 908,000 4,413,832 Toyota Motor Corp. 143,000 8,410,451 Yamaha Motor Co., Ltd. 111,300 2,244,802 Netherlands (4.3%) Akzo Nobel NV 41,451 2,694,757 ING Groep NV GDR 347,363 4,931,056 Unilever NV ADR 115,756 4,658,516 New Zealand (1.0%) Spark New Zealand, Ltd. 1,494,779 2,849,181 Norway (0.8%) DNB ASA 180,395 2,350,904 Singapore (0.4%) Ezion Holdings, Ltd. (S) 2,531,840 1,165,258 South Korea (0.8%) Samsung Electronics Co., Ltd. 2,273 2,185,937 Spain (3.8%) Acerinox SA (S) 139,665 1,247,891 Atresmedia Corporacion de Medios de Comunicacion SA 196,667 2,502,382 Cellnex Telecom SAU 144A (NON) 118,243 2,012,209 Grifols SA ADR 62,471 1,899,118 International Consolidated Airlines Group SA (NON) 363,020 3,239,680 Sweden (3.1%) Assa Abloy AB Class B 197,667 3,550,451 Com Hem Holding AB 364,865 3,051,446 Intrum Justita AB 65,809 2,276,655 Switzerland (4.3%) Credit Suisse Group AG 154,653 3,720,594 Novartis AG 92,374 8,509,008 United Arab Emirates (0.9%) Dubai Islamic Bank PJSC 1,336,615 2,450,006 United Kingdom (22.7%) Associated British Foods PLC 101,383 5,138,202 AstraZeneca PLC 74,158 4,706,315 BG Group PLC 186,476 2,688,932 Compass Group PLC 279,452 4,461,477 Fiat Chrysler Automobiles NV (NON) 273,544 3,565,453 Genel Energy PLC (NON) 428,116 1,800,839 Lloyds Banking Group PLC 3,022,682 3,445,776 Metro Bank PLC (acquired 1/15/14, cost $998,323) (Private) (F) (RES) (NON) 46,900 1,133,393 Persimmon PLC 179,527 5,470,094 Prudential PLC 232,407 4,913,213 Regus PLC 366,054 1,701,421 SABMiller PLC 81,992 4,646,195 Shire PLC 49,907 3,406,353 Sports Direct International PLC (NON) 193,376 2,218,489 St James's Place PLC 192,113 2,473,150 Virgin Money Holdings UK PLC (NON) 404,815 2,370,799 Vodafone Group PLC 1,297,148 4,101,631 Wolseley PLC 48,816 2,855,700 WPP PLC 191,338 3,984,586 United States (1.0%) Google, Inc. Class C (NON) 4,902 2,982,475 Total common stocks (cost $284,367,350) SHORT-TERM INVESTMENTS (1.6%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.24% (d) Shares 2,458,500 $2,458,500 Putnam Short Term Investment Fund 0.13% (AFF) Shares 1,016,643 1,016,643 SSgA Prime Money Market Fund Class N 0.09% (P) Shares 690,000 690,000 U.S. Treasury Bills 0.22%, February 18, 2016 (SEGSF) $219,000 218,980 U.S. Treasury Bills 0.16%, February 11, 2016 (SEGSF) 100,000 99,991 U.S. Treasury Bills 0.13%, February 4, 2016 15,000 14,999 U.S. Treasury Bills 0.09%, January 14, 2016 (SEGSF) 30,000 29,999 U.S. Treasury Bills 0.24%, October 8, 2015 (SEGSF) 103,000 103,000 U.S. Treasury Bills 0.09%, October 1, 2015 (SEGSF) 62,000 62,000 Total short-term investments (cost $4,693,938) TOTAL INVESTMENTS Total investments (cost $289,061,288) (b) FORWARD CURRENCY CONTRACTS at 9/30/15 (aggregate face value $184,726,825) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Euro Sell 12/16/15 $11,705,671 $11,830,662 $124,991 Japanese Yen Buy 11/18/15 847,363 849,366 (2,003) Japanese Yen Sell 11/18/15 847,363 819,601 (27,762) Barclays Bank PLC Canadian Dollar Buy 10/21/15 2,821,964 2,996,583 (174,619) Euro Buy 12/16/15 2,720,974 2,724,764 (3,790) Euro Sell 12/16/15 2,720,974 2,754,726 33,752 Hong Kong Dollar Sell 11/18/15 119,791 119,302 (489) Japanese Yen Sell 11/18/15 452,714 440,439 (12,275) Swiss Franc Buy 12/16/15 2,859,422 2,868,484 (9,062) Citibank, N.A. Australian Dollar Buy 10/21/15 1,046,145 1,042,419 3,726 Australian Dollar Sell 10/21/15 1,046,145 1,136,904 90,759 Danish Krone Buy 12/16/15 5,418,422 5,391,360 27,062 Japanese Yen Sell 11/18/15 1,633,726 1,680,053 46,327 Credit Suisse International Australian Dollar Buy 10/21/15 2,374,792 2,366,386 8,406 Australian Dollar Sell 10/21/15 2,374,792 2,580,770 205,978 Canadian Dollar Sell 10/21/15 716,224 721,358 5,134 Euro Buy 12/16/15 7,727,812 7,824,363 (96,551) Euro Sell 12/16/15 7,727,812 7,738,452 10,640 Japanese Yen Buy 11/18/15 3,781,493 3,702,886 78,607 Japanese Yen Sell 11/18/15 3,799,786 3,762,697 (37,089) New Zealand Dollar Sell 10/21/15 1,356,875 1,378,531 21,656 Norwegian Krone Sell 12/16/15 231,508 239,257 7,749 Swedish Krona Sell 12/16/15 145,577 144,909 (668) Swiss Franc Buy 12/16/15 2,204,446 2,207,910 (3,464) Swiss Franc Sell 12/16/15 2,204,446 2,196,835 (7,611) Deutsche Bank AG Australian Dollar Buy 10/21/15 6,367,674 6,369,286 (1,612) Australian Dollar Sell 10/21/15 6,367,674 6,915,562 547,888 British Pound Buy 12/16/15 1,832,731 1,854,928 (22,197) British Pound Sell 12/16/15 1,832,731 1,860,545 27,814 Euro Buy 12/16/15 2,800,970 2,805,297 (4,327) Euro Sell 12/16/15 2,800,970 2,835,790 34,820 New Zealand Dollar Sell 10/21/15 1,204,870 1,263,036 58,166 Goldman Sachs International British Pound Sell 12/16/15 3,254,123 3,293,706 39,583 HSBC Bank USA, National Association Australian Dollar Buy 10/21/15 1,004,496 1,040,956 (36,460) Australian Dollar Sell 10/21/15 1,004,496 1,076,263 71,767 British Pound Buy 12/16/15 801,962 811,688 (9,726) British Pound Sell 12/16/15 801,962 814,239 12,277 Euro Buy 12/16/15 3,566,579 3,571,547 (4,968) Euro Sell 12/16/15 3,566,579 3,610,917 44,338 JPMorgan Chase Bank N.A. British Pound Buy 12/16/15 878,181 891,639 (13,458) British Pound Sell 12/16/15 878,181 889,023 10,842 Canadian Dollar Buy 10/21/15 1,469,762 1,560,653 (90,891) Euro Buy 12/16/15 2,382,195 2,385,626 (3,431) Euro Sell 12/16/15 2,382,195 2,411,798 29,603 Japanese Yen Sell 11/18/15 434,885 418,447 (16,438) Norwegian Krone Sell 12/16/15 801,562 828,410 26,848 Singapore Dollar Buy 11/18/15 2,641,900 2,646,485 (4,585) South Korean Won Sell 11/18/15 2,135,515 2,278,223 142,708 Swiss Franc Buy 12/16/15 3,236,603 3,244,330 (7,727) State Street Bank and Trust Co. British Pound Sell 12/16/15 4,517,481 4,605,258 87,777 Euro Sell 12/16/15 837,102 852,598 15,496 Israeli Shekel Buy 10/21/15 2,134,033 2,206,631 (72,598) Japanese Yen Buy 11/18/15 659,927 661,632 (1,705) Japanese Yen Sell 11/18/15 659,927 638,382 (21,545) Swiss Franc Buy 12/16/15 2,892,242 2,883,094 9,148 Swiss Franc Sell 12/16/15 2,892,242 2,896,951 4,709 UBS AG Australian Dollar Buy 10/21/15 1,407,529 1,623,906 (216,377) British Pound Sell 12/16/15 1,292,091 1,304,958 12,867 Euro Buy 12/16/15 6,952,469 7,039,830 (87,361) Euro Sell 12/16/15 6,952,469 6,961,495 9,026 Japanese Yen Sell 11/18/15 1,181,933 1,133,892 (48,041) Swiss Franc Buy 12/16/15 2,990,396 2,997,504 (7,108) WestPac Banking Corp. Australian Dollar Buy 10/21/15 5,658,511 6,148,851 (490,340) Australian Dollar Sell 10/21/15 5,359,182 5,339,402 (19,780) Euro Sell 12/16/15 6,742,690 6,847,528 104,838 Japanese Yen Sell 11/18/15 5,570,289 5,387,502 (182,787) Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank GDR Global Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank PJSC Public Joint Stock Company Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2015 through September 30, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $286,901,463. (b) The aggregate identified cost on a tax basis is $289,161,254, resulting in gross unrealized appreciation and depreciation of $27,459,037 and $28,262,021, respectively, or net unrealized depreciation of $802,984. (NON) This security is non-income-producing. (RES) This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $1,376,219, or 0.5% of net assets. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund* $203,323 $73,076,331 $72,263,011 $1,915 $1,016,643 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $2,458,500, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $2,340,924. (F) This security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (P) This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (S) This security is on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $1,127,321 to cover certain derivative contracts and the settlement of certain securities. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The fund had the following sector concentrations greater than 10% at the close of the reporting period (as a percentage of net assets): Consumer discretionary 19.5% Financials 19.4 Industrials 12.5 Consumer staples 10.8 Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $580,142 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $1,091,546 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $449,940 and may include amounts related to unsettled agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Australia $— $6,176,750 $— Brazil — — 242,826 Canada 2,598,456 — — China 1,282,554 6,476,304 — France — 45,064,417 — Germany — 11,033,981 — Hong Kong — 1,564,200 — India — 4,635,813 — Ireland — 11,981,544 — Italy — 7,352,672 — Japan — 61,895,099 — Netherlands — 12,284,329 — New Zealand — 2,849,181 — Norway — 2,350,904 — Singapore — 1,165,258 — South Korea — 2,185,937 — Spain 1,899,118 9,002,162 — Sweden — 8,878,552 — Switzerland — 12,229,602 — United Arab Emirates — 2,450,006 — United Kingdom — 63,948,625 1,133,393 United States 2,982,475 — — Total common stocks Short-term investments 1,706,643 2,987,469 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $216,457 $— Totals by level $— $— During the reporting period, transfers within the fair value hierarchy, if any, (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above) did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts $1,918,213 $1,701,756 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Forward currency contracts (contract amount)$196,100,000 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Barclays Bank PLC Citibank, N.A. Credit Suisse International Deutsche Bank AG Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: Forward currency contracts# $124,991 $33,752 $167,874 $338,170 $668,688 $39,583 $128,382 $210,001 $117,130 $21,893 $104,838 $1,955,302 Total Assets $124,991 $33,752 $167,874 $338,170 $668,688 $39,583 $128,382 $210,001 $117,130 $21,893 $104,838 $1,955,302 Liabilities: Forward currency contracts# 29,765 200,235 — 145,383 28,136 — 51,154 136,530 95,848 358,887 692,907 1,738,845 Total Liabilities $29,765 $200,235 $— $145,383 $28,136 $— $51,154 $136,530 $95,848 $358,887 $692,907 $1,738,845 Total Financial and Derivative Net Assets $95,226 $(166,483) $167,874 $192,787 $640,552 $39,583 $77,228 $73,471 $21,282 $(336,994) $(588,069) $216,457 Total collateral received (pledged)##† $95,226 $(120,978) $167,874 $190,000 $640,552 $— $— $— $— $(328,962) $— Net amount $— $(45,505) $— $2,787 $— $39,583 $77,228 $73,471 $21,282 $(8,032) $(588,069) † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: November 25, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: November 25, 2015 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: November 25, 2015
